       Case 2:19-cr-00877-CCC Document 83-1 Filed 04/08/20 Page 1 of 1 PageID: 1796
Essex County Correctional Facility
354 Doremus Avenue
Newark, New Jersey 07105
                                                               DV .r=m,,s. ~n r:,7[, ,.

                                                           ' (jl]; AFR?;J.<>:J HO 9 L
                                                                                       -- -



                                                                                      , •     .
                                                                                                  -   ----   ---



                                                                                                                          1~":    '(': ; : ;~  ~.   ,
                                                                                                                          1::.:-..,1;,;!iif~, ' •·' l\
                                                                                                                          .- lt~tw....   .6,·         ':
                                                                                                                    ___ ,.._________ ,,,,__~--=----- --------------



                                                                                                                                                ~ t! . '
                                                                                                                                                                \



                                                                                                                                                           ';,ti·;:·~'"='              •   '   c:::
                                                                                                                                                                                                      I



                                                                                                                                                                                                          '<



                                                                                                                                                                    ,   --1                               li

                                                                                                                                                                        ""•-..-.,_,-




                                                                                  Attention Court Clerk
                                                                                  Fisher Fed. Bldg. & U.S. Courthouse
                                                                                  402 East State Street
                                                                                 •Trenton, New Jersey 08608
"Legal Mail"
                                       c1e1e.c,e-- i   S•':179'3.   II   ,1,1 I• I,,) ti I11,, 1,1 11 l 1 1 I1 1 111111 I I', ,,1111111' ,,,1, I 1111,,,,,
